706 S.E.2d 475 (2011)
In the Matter of David T. DUNCAN.
No. 166P10-2.
Supreme Court of North Carolina.
March 10, 2011.
David T. Duncan, Windsor, for Duncan, David T.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.
John Snyder, District Attorney, for State.
The following order has been entered on the motion filed on the 14th of February 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 10th of March 2011."